FUND ACCOUNTING AND ADMINISTRATION AGREEMENT Dated: July 16, 2009 This Fund Accounting and Administration Agreement (“Agreement”), is entered into as of the date noted above by and between Starboard Investment Trust, a Delaware statutory trust (“Trust”), and The Nottingham Company, a North Carolina corporation (“Administrator”). WHEREAS, the Trust is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (“1940 Act”); and WHEREAS, the Trust wishes to retain the Administrator to provide certain administrative services to the Trust in the manner and on the terms set forth therein; and WHEREAS, Administrator is willing to furnish and/or arrange for such services in the manner and on the terms hereinafter set forth; NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement and intending to be legally bound, the Trust and Administrator agree as follows: 1. Retention of the Administrator. The Trust retains and appoints the Administrator to act as the administrator to provide or procure certain administrative and other services with respect to each fund identified on Schedule 1 (“Fund” or “Funds” as the context requires), attached hereto and made a part hereof, for the period and on the terms set forth in this Agreement. The Administrator accepts such appointment and agrees to render the services herein set forth under the terms and conditions of this Agreement. 2. Duties of Administrator. Subject to the policies and direction of the Trust’s Board of Trustees (“Trustees”), the Administrator shall provide, or cause to be furnished by others, the fund accounting, administrative, and other services reasonably necessary for the operation of the Trust and Fund as set forth in Exhibit A, attached hereto and made a part hereof. The Administrator shall exercise reasonable customary care in the performance of its duties under this Agreement. 3.
